ON THE MERITS.
DUFOUR, J.
This is an appeal from a judgment for $75 on a rule to tax costs, in which the mover claimed $91.
An examination of the record warrants the conclusion that the judgment is sustained by the evidence.
It appears, however, that through inadvertence, the judgment allows costs of the rule, which were already included in the total amount awarded.
It may be well to state that an Appellate Court will not look with favor on appeals for trifling errors of calculation, when no attempt was made to have them corrected below by calling the judge’s attention to them on a motion for a new trial.
Under such circumstances it would be grossly unjust to fasten the costs of appeal on the successful litigant.
With the understanding that execution shall not issue for more than the sum of seventy-five dollars ($75), the judgment is affirmed.